Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Line 4 recites the “first” cover member defines a second exterior side. It is not clear how it is possible for the first cover member to define both a first exterior side and a second exterior side, thus renders the claim indefinite. For the purpose of this examination, the examiner is considering that in line 4, “the “first cover member” is the “second” cover member.  Clarification or correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 7-13, 15, 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2019/0331402 to Dherde et al (hereinafter Dherde ‘402).
Dherde ‘402 discloses (Claims 1, 11, 12, 13 and 19) A refrigerator 10, comprising: a vacuum-insulated cabinet structure 12, including (such as shown in Figs. 4-7): a first outer member/outer wrapper 92,18 of a unitary sheet member having a first side defining a perimeter portion, an outer frame portion defined radially inward of the perimeter portion, and an inner area 92B surrounded and supported by the outer frame portion, the inner area defining a first planar level with a portion of the outer frame portion extending to a second planar level parallel to and spaced apart from the first planar level in an axially outward direction; a second cover member/inner liner 94,20 disposed inward of the first outer member/outer wrapper; and a thermal bridge 96 interconnecting the outer wrapper 92 and the inner liner 94 at the perimeter portions thereof to define an insulating cavity therebetween, wherein the insulating cavity is a sealed cavity having a vacuum drawn therefrom, and further wherein the outer frame portion deforms such that the inner area moves axially inward away from the second planar level under a force of the vacuum within the insulating cavity (such as shown in Figs. 6-7); (Claims 5 and 15). wherein the inner area is configured to resist deformation such that deformation of the first cover member 92 is predominantly within the outer frame portion; (Claim 7). wherein the second cover member 94 defines a perimeter portion, an outer frame portion defined radially inward of the perimeter portion, and an inner area 94B surrounded and supported by the outer frame portion, the inner area defining a third planar level with a portion of the outer frame portion extending to a fourth planar level parallel to and spaced apart from the third planar level in an axially outward direction; (Claim 8). wherein the outer frame portion of the second cover member 94 deforms such that the inner area of the second cover member moves axially inward from the third and fourth planar levels under the force of the vacuum within the insulating cavity; (Claims 9 and 17). further including an insulating material 102 disposed within the insulating cavity; (Claim 10). wherein the outer frame portion defines multiple stepped segments from the perimeter to the inner area and a plurality of beveled corner segments extending between the multiple stepped segments (such as shown in Figs. 5A & 6); (Claim 18). wherein the insulation material includes one of fumed silica, glass beads, processed rice husks, and a combination thereof ([0037]); (Claim 20). wherein the thermal bridge 96 surrounds an opening to an inner cavity of the refrigerator defined by the inner liner 20, the refrigerator 10 further including at least one door 16A-C operably closing the opening. Regarding the method steps of Claims 11-3, 15-18, since Dherde ‘402 discloses all the structural elements recited therein, it is inherent that Dherde ‘402 meets the method steps recited therein.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-4, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dherde ‘402 in view of JP 2015-37374 to Imai et al (hereinafter Imai).
Dherde ‘402 discloses all the elements as discussed above including the limitations in Claim 4 of wherein the perimeter portion is disposed at the second planar level (such as shown in Fig. 3B). The differences being that Dherde ‘402 fails to clearly disclose the limitations in Claims 2-3 and 14.
However, Imai discloses a vacuum insulated structure 10 comprising first and second cover members 1, each defining a perimeter portion, an outer frame portion defined radially inward of the perimeter portion, and an inner area surrounded and supported by the outer frame portion, the inner area defining a first planar level with a portion of the outer frame portion extending to a second planar level parallel to and spaced apart from the first planar level in an axially outward direction; wherein the outer frame portion includes a first side wall extending from the first planar level to the second planar level, a face wall extending radially inwardly along the second planar level, and a second side wall extending from the second planar level to join with the inner area at the first planar level (such as shown in Figs. 2(d) & 5); wherein the outer frame portion deforms by axially inward flexing of the face wall adjacent the second side wall such that the second side wall moves with respect to the first side wall (such as shown in Fig. 2(d)).  
Therefore, it would have been obvious and well within the level of one skilled in the art, in view of Imai, to modify Dherde ‘402 to include the limitations in Claims 2-3, and 14 of wherein the outer frame portion includes a first side wall extending from the first planar level to the second planar level, a face wall extending radially inwardly along the second planar level, and a second side wall extending from the second planar level to join with the inner area at the first planar level; wherein the outer frame portion deforms by axially inward flexing of the face wall adjacent the second side wall such that the second side wall moves with respect to the first side wall in order to increase the overall strength of the structure. Regarding the method steps of Claim 14, since Dherde ‘402, as modified, discloses all the structural elements recited therein, it would have been obvious and well within the level of one skilled in the art to perform the method steps recited therein.
Claim(s) 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dherde ‘402 in view of US 2019/0137166 to Dherde et al (hereinafter Dherde ‘166) and US 2017/0276419 to Jeong et al (hereinafter Jeong).
Dherde ‘402 discloses all the elements as discussed above except for the limitations recited in the above listed Claims.
However, both Dherde ‘166 and Jeong disclose an insulated structure comprising a perimeter portion, an outer portion, an inner area surrounded the outer frame portion; wherein the inner area is configured to resist deformation, wherein the inner area defines a plurality of ribs (Dherde ‘166: 34,36; Jeong: 16) arranged in a grid pattern and extending from the outer frame across the inner area to provide structural support for the inner area to resist deformation.  
Therefore, it would have been obvious and well within the level of one skilled in the art, in view of Dherde ‘166 and Jeong, to modify Dherde ‘402 to include the limitations in Claims 6 and 16 of wherein the inner area defines a plurality of ribs arranged in a grid pattern and extending from the outer frame across the inner area to provide structural support for the inner area to resist deformation. Regarding the method steps of Claim 16, since Dherde ‘402, as modified, discloses all the structural elements recited therein, it would have been obvious and well within the level of one skilled in the art to perform the method steps recited therein.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and all show structures similar to various elements of applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH VAN TRAN whose telephone number is (571)272-6868. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL TROY can be reached on (571)270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.












HVT
August 4, 2022

/HANH V TRAN/Primary Examiner, Art Unit 3637